In the

    United States Court of Appeals
                For the Seventh Circuit
No. 17‐1459

MIRATBEK ZHAKYPBAEV,
                                                         Petitioner,

                                v.


JEFFERSON B. SESSIONS III, Attorney
General of the United States,
                                                        Respondent.


              Petition for Review of an Order of the 
                  Board of Immigration Appeals
                         No. A205‐802‐225 



  ARGUED SEPTEMBER 19, 2017 — DECIDED JANUARY 26, 2018


   Before WOOD, Chief Judge, and EASTERBROOK and ROVNER,
Circuit Judges.
   ROVNER, Circuit Judge. The petitioner Miratbek Zhakypbaev
was a native and citizen of Kyrgyzstan, who was admitted to
the  United  States  in  September  2012  as  a  nonimmigrant
student to attend the Computer Systems Institute. His wife and
2                                                        No. 17‐1459

three daughters were admitted in December 2012 based on his
status.  The petitioner  did not  attend  the Computer Systems
Institute  after  February  4,  2013,  and  in  April  2013,  filed
applications  for  asylum,  withholding  of  removal,  and
protection under the Convention Against Torture (CAT). The
petitioner’s claims were premised on the events surrounding
the  ouster  of  Kyrgyz  president  Kurmanbek  Bakiev  in
Kyrgyzstan in April 2010. The petitioner claimed that based on
his connections with the Bakiev family and with the political
party associated with Bakiev, he was persecuted during that
time.  He  argued  that  he  was  eligible  for  asylum  and
withholding  of  removal  because  he  was  a  victim  of  past
persecution and had a well‐founded fear of future persecution
in  Kyrgyzstan  on  account  of  his  political  opinion  and  his
membership  in  a  particular  social  group—that  of  persons
associated with the Bakiev family. In addition, he claimed that
he was entitled to protection under CAT.
    The Immigration Judge (the IJ) denied relief, holding that
the petitioner had failed to demonstrate that his persecution
was connected to his political opinion or social group, and that
he  had  failed  to  establish  a  threat  of  torture.  The  Board  of
Immigration Appeals (the Board) adopted and affirmed that
denial,  while  also  writing  separately.  The  petitioner  now
appeals those determinations to this court. 
    Because the Board adopted and affirmed the IJ’s conclusion
with respect to the asylum and withholding of removal claims,
as  well  as  providing  its  own  analysis,  we  review  both
decisions. Bathula v. Holder, 723 F.3d 889, 897 (7th Cir. 2013).
We review the decisions denying asylum and withholding of
removal for substantial evidence, applying de novo review to
No. 17‐1459                                                         3

legal questions but reversing factual findings only if the record
lacks  substantial  evidence  to  support  them.  Id.  at  897–98.
Under  the  substantial  evidence  standard,  we  uphold  the
agency  determination  if  it  is  supported  by  “reasonable,
substantial, and probative evidence on the record considered
as a whole.” Id. at 898. “Reversal is appropriate only where,
reviewing  the  record  as  a  whole,  ‘a  reasonable  factfinder
would have to’ reach a contrary conclusion.” Id., quoting INS
v. Elias‐Zacarias, 502 U.S. 478, 481 (1992).
    The  Secretary  of  Homeland  Security  or  the  Attorney
General may grant asylum to aliens who qualify as refugees
under 8 U.S.C. § 1101(a)(42)(A). Cojocari v. Sessions, 863 F.3d
616,  620  (7th  Cir.  2017);  8  U.S.C.  §  1158(b)(1)(A).  A  person
seeking  asylum  must  meet  the  “stringent  statutory
requirements  for  all  asylum  seekers  which  require  that  the
applicant prove (1) that she has suffered or has a well‐founded
fear of suffering harm that rises to the level of persecution, (2)
on  account  of  race,  religion,  nationality,  membership  in  a
particular social group, or political opinion, and (3) is unable
or  unwilling  to  return  to  her  country  because  of  the
persecution  or  a  well‐founded  fear  of  persecution.”  Cece  v.
Holder, 733 F.3d 662, 675 (7th Cir. 2013) (en banc); 8 U.S.C. §§
1101(a)(42)(A),  1158(b)(1).  Pursuant  to  the  REAL  ID  Act  of
2005, the applicant must show that one of those five protected
grounds was at least one central reason for her persecution.
Cece, 733 F.3d at 672 n.6; 8 U.S.C. § 1158(b)(1)(B)(i). Once an
applicant proves past persecution, she is presumed to have a
well‐founded fear of future persecution, which the Attorney
General may rebut by demonstrating that there is a change in
4                                                         No. 17‐1459

country conditions in the applicant’s home country. Cece, 733
F.3d at 668; 8 C.F.R. § 1208.13(b)(1).
    We turn first to the petitioner’s claim that the Board and IJ
erred  in  determining  that  he  was  not  entitled  to  asylum  or
withholding  of  removal.  In  the  proceedings  below,  the
petitioner  argued  that  his  political  opinion,  and  his
membership in a particular social group, was a central reason
for  the  harm  and  threats  he  suffered.  The  petitioner  at  oral
argument emphasized that his appeal centered on the social
group  portion  of  the  asylum  and  withholding  of  removal
decision, but we will address the political opinion component
as well because it is argued in the briefs. The petitioner does
not  challenge  the  discussion  of  facts  as  set  forth  in  the  IJ’s
decision and adopted by the Board, and therefore we rely on
that recitation here.
    During the petitioner’s childhood, he grew up in the Jalal‐
Abad district, which is the area from which Bakiev originated.
He was a neighbor of Bakiev’s nephews, Kushtar and Sanzhar
Bakiev, but did not remain in close contact with them beyond
his  childhood.  In  addition,  while  employed  at  a  hotel
restaurant in 1997, he met members of the Temirbaev family,
which  was  a  politically‐powerful  family  under  the  Bakiev
regime. Bakiev was president from 2005 until he was ousted in
a coup on April 7, 2010. The petitioner believes that Bakiev was
ousted with the help of Russia because he would not agree to
close  the  American  military  base  at  Manas  International
Airport. 
  At  the  time  of  the  coup,  the  petitioner  was  employed  at
Megacom, a telecommunications company which was owned
No. 17‐1459                                                       5

by  one  of  Bakiev’s  sons,  Maksim.  On  April  8,  2010,  the
petitioner  was  contacted  by  Kushtar  Bakiev  who  told  the
petitioner that one of his properties had been confiscated by
the interim government, and asked the petitioner to look after
another property, a night club, that he owned. The petitioner
went to the night club and witnessed what he described as an
attack  on  the  club  by  individuals  connected  to  the  interim
government,  culminating  in  the  club  owner  being  forced  to
transfer title of the property. Some of the people involved in
the forced transfer of title later became parliamentary deputies
for  the  ruling  party,  including  Turatbek  Madylbekov  and
Raikan Tologonov. 
    Madylbekov also became the head of the Internal Affairs
Department  for  the  city  of  Bishkek.  On  May  25,  2010,  the
petitioner  was  told  to  report  to  the  prosecutor’s  office  in
Bishkek  for  an  investigation.  He  was  informed  that  his
testimony  was  sought  regarding  criminal  charges  against
Bakiev,  members  of  Bakiev’s  staff,  and  the  managers  of
Megacom. He was questioned by a man named Aibek, who
informed him that they knew of his employment at Megacom
and his movements on April 7 and 8. Aibek also alleged that
the petitioner had helped Bakiev flee the country. According to
the petitioner, Aibek wanted him to provide false testimony
against Bakiev and the people connected to Bakiev’s regime
and  Megacom,  and  proposed  dictating  a  statement  for  the
petitioner.
    After  the  petitioner  refused  to  testify  or  write  such  a
statement,  three  men  were  summoned  to  the  room  and
attacked  him  by  forcing  a  plastic  bag  over  his  head  for
approximately  one  minute,  grabbing  him  by  the  neck  and
6                                                       No. 17‐1459

slamming his head into the desk, and kicking him when he fell
to the ground, eventually causing him to lose consciousness.
When the petitioner regained consciousness, a nurse was in the
prosecutor’s office with him, and he was taken to the hospital
where he received stitches and remained for three days.
    The petitioner testified to the IJ that he was beaten at the
prosecutor’s office because he witnessed the illegal seizure of
the  private  property  belonging  to  the  Bakiev  family  by
Madylbekov and Tologonov during the coup. Madylbekov’s
son  Eldar  was  working  as  an  investigator  at  the  same
prosecutor’s  office  where  the  petitioner  was  beaten.  The
prosecutors wanted him to remain silent about those unlawful
takings, and wanted him to testify against the Bakiev family
and  the  Megacom  management  in  order  to  provide  a
justification for the company’s seizure and nationalization. 
   On June 6, the petitioner again was notified to report to the
prosecutor’s  office.  He  went  to  the  office  and  was  again
pressured to cooperate with the prosecution, but he was not
subjected  to  further  physical  abuse.  He  returned  to  the
prosecutor’s  office  some  days  later  and  attempted  to  file  a
complaint regarding the mistreatment he had experienced but
was unsuccessful in that effort. 
    A  financial  police  unit  filed  a  complaint  in  2011  against
Andrei  Silich,  the  director  of  Megacom,  alleging  financial
wrongdoing. Silich subsequently fled the country. In addition
to  being  summoned  to  the  prosecutor’s  office  twice,  the
petitioner was interrogated by the financial police five times at
his place of employment and two other times at the offices of
the  financial  police.  Following  the  2010  coup,  the  interim
No. 17‐1459                                                      7

government obtained 49% of the shares of Megacom, and in
2014  the  government  obtained  the  remaining  shares  of  the
company. 
   Although Bakiev was ousted, his political party, Ata‐Zhurt,
won  the  most  seats  in  parliament  following  the  2010  coup,
which forced the ruling interim government to cooperate with
the party despite the party’s support for Bakiev. In July 2012,
Eldar  Madylbekov  and  Musa  Tologonov  were  arrested  in
connection  with  their  fathers’  crimes  during  the  2010  coup.
According  to  the  petitioner,  the  sons  were  arrested  because
their fathers, as deputies in the parliament, were immune from
prosecution.  In  August  2012,  the  petitioner  received  a
summons to appear at the Office of Internal Affairs in Bishkek,
which he believed was in relation to the arrests of Eldar and
Musa. He did not appear as requested because Eldar’s father,
Turatbek Madylbekov, was the head of the office of Internal
Affairs  at  the  time,  and  he  believed  that  he  would  be
threatened and told to remain silent regarding the case against
Eldar and Musa, and forced to testify against people related to
Bakiev and the Ata‐Zhurt party if he appeared. 
    In September 2012, the general director of the petitioner’s
company was replaced and the new director told him to resign.
He did so and left for the United States. The police continued
to  send  him  summonses  to  his  former  residence  and  his
mother’s house throughout 2013. In 2014, his brother‐in‐law
was  contacted  by  the  prosecutor’s  office  and  informed  that
there was now a criminal case against the petitioner and that
he was suspected of concealing information. 
8                                                     No. 17‐1459

    The petitioner fears that he will be harmed by Eldar and
Musa if he returns to Kyrgyzstan because he witnessed their
fathers’ unlawful actions in forcing the transfer of the title to
the property. Although the petitioner testified that Eldar was
convicted at trial and sentenced to nine years’ imprisonment,
he also contradicted that by stating that Eldar and Musa were
cleared  of  charges  and  released  from  prison,  and  again  by
stating that the cases remained open on the same charges and
that his testimony as a witness was still being sought.
    The IJ found that the petitioner was generally credible in his
testimony. The IJ noted, however, that in some instances the
petitioner’s  testimony  was  inconsistent  with  his  prior
statements in his asylum application, and those inconsistencies
related  to  his  connections  with  the  Bakiev  and  Temirbaev
families  that  formed  the  bases  of  his  alleged  social  group.
According  to  the  IJ,  in  his  application,  the  petitioner
“emphasized his long‐time relationships with members of the
Bakiev  and  Temirbaev  families  and  also  stated  that  he  was
promoted  rapidly  within  Megacom  ‘due  to  [his]  old
connections and the friendship with the nephews of President
Bakiev,  Kushtar  and  Sanzhar,  as  well  as  with  Arstan
Temirbaev.’  However,  in  his  testimony,  he  admitted  that  he
did  not  remain  in  contact  with  Kushtar  and  Sanzhar  after
childhood; they merely grew up nearby each other. He also
asserted that he obtained his position with Megacom through
his experience and education, and he denied that he was ever
promoted  because  of  his  connections.”  IJ  Op.  at  7.  The  IJ
concluded that the petitioner had exaggerated the extent of his
connections with the Bakiev and Temirbaev families, but that
apart from that aspect, the petitioner’s testimony was credible
No. 17‐1459                                                         9

overall. We review that credibility determination deferentially,
upholding it as long as it is supported by substantial evidence.
Cojocari, 863 F.3d at 621.
    As  was  stated,  the  petitioner  in  the  proceedings  below
sought  to  demonstrate  that  he  was  unable  or  unwilling  to
return to his country because of persecution or a well‐founded
fear  of  persecution  on  account  of  his  membership  in  a
particular  social  group  or  political  opinion.  On  appeal,  he
argues that the court erred in denying his claim related to his
political opinion and to his membership in the social group.
With respect to those claims, the IJ held that the beating that
the petitioner suffered might be sufficient by itself to rise to the
level  of  persecution,  but  that  the  petitioner  had  failed  to
demonstrate  that  the  persecution  was  on  account  of  his
political opinion or his membership in the social group. 
     The IJ noted that a social group, in order to be cognizable,
must  share  an  immutable  characteristic,  and  have  sufficient
homogeneity and cohesiveness. The claimed social group here
was defined as “persons associated with the Bakiev family.”
The IJ was concerned that the group could lack homogeneity
in  that  it  was  not  clear  how  tenuous  one’s  connections  to
Bakiev could be while still falling within the group, but the IJ
determined that the group was cognizable if limited to those
persons whose connections with Bakiev are strong enough to
have pro‐Bakiev political views imputed to them. The IJ held,
however, that the evidence indicated that he was sought out
because of his potential usefulness as a witness, and that there
was no evidence that he was interrogated or beaten because of
his  membership  in  that  social  group,  or  that  he  had  a  well‐
founded fear of such persecution on that basis. The Board in
10                                                    No. 17‐1459

reviewing the IJ’s decision noted that a persecutor’s motivation
is a matter of fact to be determined by the IJ, and is reviewed
only for clear error. The Board concluded that the IJ did not
clearly err in finding that the petitioner was interrogated and
beaten because the prosecutor thought that he had information
that would be useful in prosecuting individuals for financial
crimes  rather  than  because  of  his  connection  to  the  Bakiev
family. 
    The critical issue in this appeal is whether the IJ and the
Board  erred  in  concluding  that  the  petitioner  had  failed  to
demonstrate  that  the  interrogation  and  beating  were  on
account of his association with the Bakiev family. We defer to
the factual conclusions, reversing only if the evidence compels
a different result. N.L.A. v. Holder, 744 F.3d 425, 430 (7th Cir.
2014).
    In order to demonstrate eligibility for asylum on the basis
asserted here, it is not enough to establish that he is part of the
claimed social group. Even if we assume that the petitioner is
part  of  a  cognizable  social  group  consisting  of  persons
associated with Bakiev, and that the petitioner was persecuted,
the petitioner must also establish a particular link between his
mistreatment and his membership in the social group. Cece, 733
F.3d at 674. For instance, as we explained in Cece, “an ethnic
Rom  (gypsy)  who  has  been  mistreated  by  the  town  mayor
because  of  a  long‐standing  business  dispute  would  not  be
eligible  for  asylum  even  if  the  mayor  has  undoubtedly  and
unfairly mistreated him, and even if he belongs to an ethnic
group  that  was  frequently  the  target  of  persecution  in  his
country.  The  persecution  must  still  be  ‘on  account  of’  the
protected  category.”  Id.  The  petitioner  must  demonstrate  a
No. 17‐1459                                                      11

nexus  between  the  persecution  and  the  membership  in  the
social group. Orellana‐Arias v. Sessions, 865 F.3d 476, 484 (7th
Cir. 2017). 
    Petitioner’s  own  testimony  as  to  the  prosecutor’s
motivation supports the IJ’s determination that the persecution
was not related to his social group. The petitioner testified to
the IJ that he was beaten at the prosecutor’s office because he
witnessed the illegal seizure of the private property belonging
to the Bakiev family by Madylbekov and Tologonov during the
coup. Madylbekov’s son, Eldar, was working as an investigator
at the same prosecutor’s office where the petitioner was beaten.
The petitioner further testified that the prosecutors wanted him
to remain silent about those unlawful takings, and wanted him
to  testify  against  the  Bakiev  family  and  the  Megacom
management  in  order  to  provide  a  justification  for  the
company’s  seizure  and  nationalization.  That  testimony
supports  the  findings  of  the  IJ  and  the  Board  that  he  was
targeted  because  he  witnessed  the  illegal  taking  and  his
testimony could harm Madylbekov and Tologonov or could
provide a justification for the taking. 
    The petitioner’s arguments on appeal also support the IJ
and  Board  findings.  On  appeal,  the  petitioner  repeats  the
assertions above as to the motivation for the persecution. In
addition, he argues that he fears he will be harmed if returned
to  Kyrgyzstan  because  he  witnessed  Madylbekov’s  and
Tologonov’s  misdeeds;  he  does  not  argue  that  he  will  be
harmed  because  of  his  association  with  the  Bakiev  family.
Finally, on appeal the petitioner argues that he is caught in the
middle  of  two  factions—those  supporting  the  Bakiev
government and those supporting the new government. He
12                                                    No. 17‐1459

asserts  that  because  he  knew  what  was  occurring  from  the
inside, his testimony would be important to each side in the
fight. 
    That supports the findings by the IJ and the Board that he
was targeted because of the value of his testimony as a witness,
not  because  he  was  perceived  as  being  associated  with  the
Bakiev  family.  As  he  recognizes,  he  was  a  person  whose
testimony could help or hinder the case against either of the
two factions. That is different from being targeted based on his
affiliation with one faction. 
    Our opinion in Orellana‐Arias, 865 F.3d 476, is illustrative of
that distinction. In that case, Orellana‐Arias argued that he was
targeted  for  extortion  because  he  was  a  member  of  a  social
group consisting of persons who are perceived by gangs and
corrupt  officials  to  have  money  because  they  are  returning
from the United States. Id. at 485. We recognized that the gang
mentioned  his  return  from  the  United  States  when  it  first
approached him asking for money, and perceived him to be
wealthy based on that association. Id. Nevertheless, we held
that the nexus was not established because he presented no
evidence that he was more of a target because he was deported
from  the  United  States,  as  opposed  to  any  other  country
perceived to be wealthy, or if he had been identified as wealthy
due to other factors such as through his job or lottery winnings.
Id. We held that it was his perceived wealth alone that made
him a target for the gang. Id.
   Similarly, the evidence in this case indicates that petitioner
was  targeted  for  his  perceived  usefulness  as  a  witness.  He
appears to have been identified as a potential witness because
No. 17‐1459                                                          13

of his presence at the scene of the forcible taking of property on
April 8, 2010, and because of his employment at Megacom and
the perception that he had connections with Bakiev associates.
But it was his usefulness in the criminal investigation, and his
potential  damage  to  the  individuals  involved  in  the  forced
taking, that made him a target here. Even if his usefulness as
a  witness—and  the  potential  threat  he  posed—was  more
apparent based on his perceived association with the Bakiev
family, just as Orellana‐Arias’ perceived wealth stemmed from
his association with the United States, the IJ and Board did not
err in concluding that the petitioner was not targeted based on
that  association.  See  also  Bathula,  723  F.3d  at  901  (rejecting
claim based on a social group of “those willing to participate
in the legal process, despite great personal risk,” where there
was “no suggestion in the record that the land mafia sought to
destroy  the  legal  process  generally,  or  to  attack  those  who
supported  it,”  and  the  filings  clearly  demonstrated  that  the
petitioner  was  a  victim  of  intimidation  for  his  specific
testimony in a specific case against the land mafia); Jun Ying
Wang  v.  Gonzales,  445  F.3d  993,  999  (7th  Cir.  2006)  (rejecting
claim where the persecutors seeking to harm Wang did not do
so based on her membership in a particular group or for any
political opinion, but rather for her decision to cooperate with
the  government  to  reduce  her  own  sentence).  Based  on  the
evidence here, the IJ and the Board properly could conclude
that a person not associated with Bakiev but who possessed the
petitioner’s employment position and witnessed that forced
transfer would also have been interrogated and beaten to seek
his testimony, or at least that the association was not a central
reason for the persecution.
14                                                       No. 17‐1459

    The  IJ  and  Board  determination  that  the  nexus  was  not
established  must  be  upheld  unless  the  evidence  compels  a
contrary  conclusion.  Bueso‐Avila  v.  Holder,  663  F.3d  934,  938
(7th  Cir.  2011).  For  instance,  in  Bueso‐Avila,  the  petitioner
presented evidence that he was persecuted by the gangs on
account  of  his  evangelical  Christianity  and  that  the
government was unable to stop it. Id. at 935–36. Bueso‐Avila
testified that he was only threatened and injured by the gang
after  he  joined  his  church  youth  group,  and  that  he
proselytized on behalf of that church and encouraged others
not  to  join  the  gangs.  Id.  at  935.  On  two  occasions,  he  was
attacked  by  gang  members  following  church  youth  group
meetings, but suffered the most serious attack when returning
home  from  work.  Id.  at  935–36.  The  gang  members  did  not
mention his religious affiliation or give any other indication
that it was a factor, but Bueso‐Avila testified that they were
motivated to stop the encroachment on their territory by the
church  youth  group.  Id.  at  935.  We  affirmed  the  Board’s
determination that the persecution was based on the gang’s
desire to recruit him and that his religious affiliation was not
a central reason for the persecution. We recognized that the
evidence  supported  a  legitimate  inference  that  the  gang
members persecuted Bueso‐Avila on account of his religious
and church membership, but held that the evidence was not so
compelling that no reasonable fact‐finder could fail to find that
the  gang  was  motivated  to  persecute  him  based  on  his
religious affiliation. Id. at 938.
    Because the evidence does not compel the conclusion that
the petitioner’s persecution was connected to his membership
in that social group, we must uphold the decision of the IJ and
No. 17‐1459                                                        15

the  Board.  At  best,  the  petitioner  produced  permissible
evidence  that  could  support  an  inference  of  the  unlawful
motive, but we cannot reverse unless the evidence is so strong
as to require the factfinder to accept it. Bathula, 723 F.3d at 902;
Bueso‐Avila, 663 F.3d at 937, quoting Elias‐Zacarias, 502 U.S. at
483–84 (“for reversal, the evidence must be ‘so compelling that
no reasonable factfinder could fail to find the requisite fear of
persecution’”  on  account  of  race,  religion,  nationality,
membership in a particular social group, or political opinion).
    We turn, then, to his argument that he was persecuted on
account  of  his  political  opinion.  The  relevant  focus  for  this
claim  is  the  petitioner’s  political  opinion,  not  that  of  the
persecutor.  Elias‐Zacarias,  502  U.S.  at  482  (“The  ordinary
meaning of the phrase ‘persecution on account of … political
opinion’ in § 101(a)(42) is persecution on account of the victimʹs
political  opinion,  not  the  persecutor’s.”)  The  petitioner
contends that he participated in political activities, including
collecting signatures and spreading leaflets for the Ata‐Zhurt
party, and attended political rallies for that party, although he
did  not  actually  join  the  party  because  his  employer  at  that
time  prohibited  it.  That  involvement,  however,  occurred  in
August 2010, months after he was interrogated and beaten in
the prosecutor’s office. Therefore, that support for the political
party could not have been the basis for the past persecution. As
the IJ noted, the petitioner’s account of the initial interrogation
and the demands of the prosecutor contained no reference to
the petitioner’s political views, but of course that would not be
dispositive. It is a rare case in which a persecutor will openly
declare the motivation for the abuse. It is certainly possible, of
course, that the persecutors attributed a political opinion to the
16                                                        No. 17‐1459

petitioner  based  on  his  affiliation  with  Megacom  and  his
relationships  with  the  Bakiev  family.  But  that  is  just  a  re‐
characterization of the social group argument just rejected, in
that both are premised on the notion that his affiliation with
Bakiev and his party was a central reason for the persecution,
and it fails for the same reason. The evidence in this case does
not  compel  a  determination  that  the  petitioner’s  political
opinion was a central reason for the persecution. Elias‐Zacarias,
502  U.S.  at  481  n.1  (to  reverse  the  IJ  and  Board  finding,  the
evidence must compel the conclusion that the persecution was
on account of his membership in a protected group.) 
    The petitioner has also failed to demonstrate that he had a
well‐founded fear of future persecution. A fear of persecution
is “well‐founded” if it is “subjectively genuine and objectively
reasonable.” Musollari v. Mukasey, 545 F.3d 505, 508 (7th Cir.
2008).  The  evidence  indicates  that  he  returned  to  the
prosecutor’s office for questioning on a number of occasions
after the date of the beating, and was not subjected to further
abuse.  In  addition,  he  was  questioned  on  more  than  five
occasions by the financial police but again not subject to other
mistreatment. There is insufficient evidence in the record to
compel the conclusion that the questioning was for a motive
other than the desire to pursue valid criminal cases. In fact,
although he maintains that the interrogators wanted him to file
a false statement, he concedes that he does not actually know
the content that they sought from him because it never got to
that  point.  Finally,  the  evidence  indicated  that  the  political
party which the petitioner claims to support, Ata‐Zhurt, won
the majority of the votes in the October 2010 election. Given all
of those facts, the IJ and the Board did not err in determining
No. 17‐1459                                                      17

that the petitioner failed to demonstrate a well‐founded fear of
future persecution.
    Finally, the IJ and Board did not err in determining that the
petitioner  was  not  entitled  to  withholding  of  removal  or  to
protection under the CAT. Where, as here, a petitioner cannot
demonstrate  entitlement  to  asylum,  he  “necessarily  cannot
satisfy  the  more  stringent  requirement  for  withholding  of
removal under 8 U.S.C. § 1231(b)(3).” Bueso‐Avila, 663 F.3d at
937, quoting Ahmed v. Ashcroft, 348 F.3d 611, 615 (7th Cir. 2003).
   Regarding the CAT claim, the petitioner presents on appeal
only the bare assertion that the Board erred in finding there
was no substantial grounds for believing that he would be in
danger of torture, but has failed to provide any argument as to
why that determination was erroneous. The record on its face
supports the determination of the IJ and Board. The petition for
review is therefore
                                                         DENIED.